      Case 1:19-cv-00091-SPW-TJC Document 65 Filed 08/11/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


PAULETTE TEMPLE,                                  CV 19-91-BLG-SPW-TJC

                     Plaintiff,
                                                  ORDER
vs.

C.R. BARD INC., and BARD
VASCULAR INC.,

                     Defendants.

         Defendants move for the admission of C. Wade Bowden (“Applicant

Attorney”) to practice before this Court in this case with Ian McIntosh to act as

local counsel. (Doc. 64.) The Applicant Attorney’s application appears to be in

order.

         Accordingly, IT IS HEREBY ORDERED that Defendants’ motion is

GRANTED on the condition that the Applicant Attorney shall do their own work.

This means that the Applicant Attorney must write and sign their own pleadings,

motions, and briefs, and appear and participate personally. The Applicant

Attorney shall take steps to register in the Court’s electronic filing system (“CM-

ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office.
     Case 1:19-cv-00091-SPW-TJC Document 65 Filed 08/11/21 Page 2 of 2



      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

the Applicant Attorney, within fifteen (15) days of the date of this Order, files a

pleading acknowledging admission under the terms set forth above.

      DATED this 11th day of August, 2021.

                                        _________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
